Citation Nr: 1218278	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-41 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that entitlement to service connection for PTSD was denied in an unappealed January 2009 rating decision and has not been developed for appellate review.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held, however, that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been revised to include consideration of the other applicable psychiatric diagnoses of record in this case.

In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Although the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in September 2006 and October 2008, his claim may be construed as including having been based upon an in-service personal assault and an additional VA notice as to this matter is required.  See 38 C.F.R. § 3.304(f)(5) (2011).

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran contends that he has an acquired psychiatric disorder as a result of active service.  Service treatment records dated in November 1971 noted he reported he was having difficulty sleeping and that he wanted a discharge for a nervous condition.  The examiner's diagnosis was situational/adjustment disorder.  A subsequent November 1971 report noted he complained of stomach problems and that he was having adjustment-type problems with his unit.  A January 1972 separation examination revealed a normal clinical psychiatric evaluation.  The Veteran testified in April 2011 that he had problems in service, including racial conflicts and a physical altercation with a fellow serviceman in Germany, and that he had problems with employment soon after discharge.  He also stated that he had problems with drug and alcohol abuse and that he could not recall when he was first treated for a psychiatric disorder.  In light of the evidence of record including service treatment reports of a situational/adjustment disorder in November 1971, the Board finds an examination is required for an opinion as to whether a present acquired psychiatric disorder was incurred as a result of service.

The Board notes that the available medical records include diagnoses of polysubstance abuse, depression, and PTSD.  VA records include a 1973 hospital report which noted the Veteran was admitted for heroin addiction.  A diagnosis of drug dependence, heroin, was provided.  An October 2006 VA report noted diagnoses of polysubstance dependence, substance-induced mood disorder versus major depressive disorder, and rule out PTSD.  Private medical records obtained from Michael Reese Hospital and from Jackson Park Hospital include a May 2006 report which noted the Veteran had a known history of depression and PTSD with psychiatric hospitalization for PTSD in 1982.  The records associated with hospitalization in 1982, however, are not of record.  At his hearing in April 2011 the Veteran reported he had received treatment at a VA medical facility in Milwaukee, Wisconsin, and at "Thorax" a private medical facility in Chicago, Illinois.  These records are not included in the claims file.  Therefore, appropriate action should be taken to assist the Veteran in obtaining additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided notice advising him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of a stressor in his claim for PTSD based upon in-service personal assault.  He should be requested to furnish this type of evidence or advise VA of potential sources of such evidence.  

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  He should be specifically requested to provide additional information sufficient for further VA assistance in obtaining treatment records from a Milwaukee VA medical facility and private treatment records associated with a 1982 psychiatric hospitalization and from "Thorax."  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for an examination by a VA psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder to include PTSD as a result of active service or an event demonstrated to have occurred during active service, to include based upon evidence demonstrating that a personal assault during active service occurred.  All indicated tests and studies are to be performed.  

An opinion must be provided as to whether the evidence indicates that a personal assault occurred in service.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be considered.  Any evidence of behavior changes believed to be credible evidence of the stressor must be identified.  Any opinion provided must be reconciled with the other evidence of record.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


